


Exhibit 10.45

 

GUARANTY

 

May 22, 2015

 

THIS GUARANTY (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, this “Guaranty”) is dated as of May 22,
2015 and is made by WARREN RESOURCES OF CALIFORNIA, INC., a California
corporation (“Warren California”), WARREN E&P, INC., a New Mexico corporation
(“Warren E&P”), WARREN MARCELLUS LLC, a Delaware limited liability company
(“Warren Marcellus” and together with Warren California, Warren E&P and any
other entity that becomes a party hereto from time to time after the date hereof
as provided herein, the “Guarantors”) in favor of WILMINGTON TRUST, NATIONAL
ASSOCIATION, in its capacity as administrative agent under the Credit Agreement
described below (“Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, the Warren Resources, Inc., a Maryland corporation (the “Borrower”) is
party to that certain Credit Agreement (as amended, restated, amended and
restated, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”; capitalized terms used and not otherwise defined herein
shall have the respective meanings provided for in the Credit Agreement) dated
as of even date herewith among the Borrower, the financial institutions or other
entities from time to time party thereto (the “Lenders”) and the Administrative
Agent;

 

WHEREAS, each Guarantor is a Subsidiary of the Borrower; and

 

WHEREAS, as one of the conditions to making Loans and other financial
accommodations available to Borrower under the Credit Agreement, the Lenders
have required that each of the Guarantors guaranty the obligations of Borrower
to Administrative Agent and the Lenders.

 

NOW, THEREFORE, in consideration of the foregoing, and in order to induce
Lenders to make the Loans and other financial accommodations available to the
Borrower under the Credit Agreement, each Guarantor hereby agrees with
Administrative Agent, for its benefit and the benefit of Lenders, as follows:

 

I.                                        GUARANTY

 

For value received, and in consideration of any loan, advance or financial
accommodation of any kind whatsoever heretofore, now or hereafter made, given or
granted to Borrower by Administrative Agent or any Lender, each Guarantor
jointly and severally hereby unconditionally guaranties the full and prompt
payment and performance when due, whether at maturity or earlier, by reason of
acceleration or otherwise, and at all times thereafter, of all of the
Obligations.  Without limiting the foregoing, the Obligations guaranteed hereby
include all fees, costs and expenses (including attorneys’ fees and expenses),
incurred by Administrative Agent or any Lender in attempting to collect any
amount due under this Guaranty (or otherwise enforcing this Guaranty), or in
prosecuting any action against Borrower, any Guarantor or any other guarantor of
all or part of the Obligations and all interest, fees, costs and expenses owing
to

 

[GUARANTY]

 

--------------------------------------------------------------------------------


 

Administrative Agent or any Lender after the commencement of bankruptcy
proceedings with respect to Borrower, any Guarantor or any other guarantor of
all or part of the Obligations (whether or not the same may be collected while
such proceedings are pending).

 

If Borrower shall for any reason fail to pay any Obligation, as and when such
Obligation shall become due and payable, whether at its stated maturity, as a
result of the exercise of any power to accelerate, or otherwise, each Guarantor
will, upon demand by Administrative Agent, pay such Obligation in full to
Administrative Agent for the benefit of Lenders.  If Borrower shall for any
reason fail to perform promptly any Obligation that is not for the payment of
money, each Guarantor will, upon demand by Administrative Agent, cause such
Obligation to be performed or, if specified by Administrative Agent, provide
sufficient funds, in such amount and manner as Administrative Agent shall in
good faith determine, for the prompt, full and faithful performance of such
Obligation by Administrative Agent or such other Person as Administrative Agent
shall designate. Without limiting the generality of the foregoing, each
Guarantor will pay all amounts that constitute part of the Obligations and would
be owing but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding.

 

Each Guarantor hereby agrees that this Guaranty is a present and continuing
guaranty of payment and not of collection and that its obligations hereunder
shall be unconditional, irrespective of (i) the validity or enforceability of
the Obligations or any part thereof, or of any of the Financing Documents,
(ii) the waiver or consent by Administrative Agent or any Lender with respect to
any provision of any Financing Document, or any amendment, modification or other
change with respect to any Financing Document, (iii) any merger or consolidation
of Borrower, any Guarantor or any other guarantor of all or part of the
Obligations into or with any Person or any change in the ownership of the equity
of Borrower, any Guarantor or any other guarantor of all or part of the
Obligations, (iv) any dissolution of any Guarantor or any insolvency,
bankruptcy, liquidation, reorganization or similar proceedings with respect to
Borrower, any Guarantor or any other guarantor of all or part of the
Obligations, (v) any action or inaction on the part of Administrative Agent or
any Lender, including the absence of any attempt to collect the Obligations from
Borrower, any Guarantor or any other guarantor of all or part of the Obligations
or other action to enforce the same or the failure by Administrative Agent to
take any steps to perfect and maintain its Lien on, or to preserve its rights
to, any security or collateral for the Obligations, (vi) Administrative Agent’s
election, in any proceeding instituted under Chapter 11 of Title 11 of the
United States Code (11 U.S.C. Section 101 et seq.), as amended (the “Bankruptcy
Code”), of the application of Section 1111(b)(2) of the Bankruptcy Code,
(vii) any borrowing or grant of a Lien by Borrower, any Guarantor or any other
guarantor of all or part of the Obligations, as debtor-in-possession, under
Section 364 of the Bankruptcy Code, (viii) the disallowance, under Section 502
of the Bankruptcy Code, of all or any portion of Administrative Agent’s or any
Lender’s claims for repayment of the Obligations, (ix) Administrative Agent’s or
any Lender’s inability to enforce the Obligations of Borrower as a result of the
automatic stay provisions under Section 362 of the Bankruptcy Code, (x) the
discharge or release by Administrative Agent and/or Lenders of any Guarantor’s
obligations and liabilities under this Guaranty or (xi) any other circumstance
which might otherwise constitute a legal or equitable discharge or defense of
Borrower, any Guarantor or any other guarantor of all or part of the
Obligations.

 

2

--------------------------------------------------------------------------------


 

This Guaranty is a continuing guaranty and shall remain in full force and effect
until the latest of (i) the payment in full in cash of the Obligations and all
other amounts payable under this Guaranty; (ii) the date on which all
commitments of the Administrative Agent and the Lenders under the Credit
Agreement shall terminate and (iii) the latest date of expiration or termination
of all commitments and letters of credit issued under the Credit Agreement. 
This Guaranty and each other Financing Document to which any Guarantor is a
party shall continue to be effective or be reinstated, as the case may be, if at
any time any payment of any Obligation is rescinded or must otherwise be
returned by Administrative Agent or any Lender as a result of the insolvency,
bankruptcy or reorganization of any Credit Party or otherwise, all as though
such payment had not been made, and each Guarantor jointly and severally will
pay such amount to the applicable party on demand. Any transfer by subrogation
that is made as contemplated in this Guaranty prior to any such payment shall
(regardless of the terms of such transfer), be automatically voided upon the
making of any such payment or payments, and all rights so transferred shall
thereupon automatically revert to and be vested in Administrative Agent for the
benefit of Lenders.

 

Notwithstanding any provision of this Guaranty to the contrary, it is intended
that this Guaranty, and any Liens granted by each Guarantor to secure the
obligations and liabilities arising pursuant to this Guaranty, not constitute a
“Fraudulent Conveyance” (as defined below).  Consequently, each Guarantor agrees
that if this Guaranty, or any Liens securing the obligations and liabilities
arising pursuant to this Guaranty, would, but for the application of this
sentence, constitute a Fraudulent Conveyance, this Guaranty and each such Lien
shall be valid and enforceable only to the maximum extent that would not cause
this Guaranty or such Lien to constitute a Fraudulent Conveyance, and this
Guaranty shall automatically be deemed to have been amended accordingly at all
relevant times. For purposes hereof, “Fraudulent Conveyance” means a fraudulent
conveyance or fraudulent transfer under Section 548 of the Bankruptcy Code or a
fraudulent conveyance or fraudulent transfer under the provisions of any
applicable fraudulent conveyance or fraudulent transfer law or similar law of
any state, nation or other governmental unit, as in effect from time to time.

 

No payment made by or for the account or benefit of any Guarantor (including
(i) a payment made by Borrower in respect of the Obligations, (ii) a payment
made by any other Guarantor pursuant to this Guaranty, (iii) a payment made by
any Person under any other guaranty of the Obligations or (iv) a payment made by
means of set-off or other application of funds by Administrative Agent or any
Lender), pursuant to this Guaranty shall entitle any Guarantor, by subrogation
or otherwise, to any payment by Borrower or from or out of any property of
Borrower, and no Guarantor shall exercise any right or remedy against Borrower
or any property of Borrower including any right of contribution or reimbursement
by reason of any performance by any Guarantor under this Guaranty, until the
Obligations have been paid in full and the Credit Agreement has been terminated.

 

Each Guarantor hereby waives diligence, presentment, demand of payment, filing
of claims with a court in the event of any bankruptcy proceeding (or other
insolvency proceeding), of Borrower, protest or notice with respect to the
Obligations and all demands whatsoever, and covenants that this Guaranty will
not be discharged, except by complete and irrevocable payment and performance of
the obligations and liabilities contained herein.  No notice to any Guarantor or
any other party shall be required for Administrative Agent, on behalf of
Administrative Agent

 

3

--------------------------------------------------------------------------------


 

or any Lender, to make demand hereunder.  Such demand shall constitute a mature
and liquidated claim against each Guarantor.  Upon the occurrence and during the
continuance of any Event of Default, Administrative Agent may, at its sole
election, proceed directly and at once, without notice, against any Guarantor to
collect and recover the full amount or any portion of the Obligations, without
first proceeding against Borrower, any other Guarantor, any other Person or any
security or collateral for the Obligations.

 

Administrative Agent and Lenders are hereby authorized, without notice or demand
to any Guarantor and without affecting or impairing the liability of any
Guarantor hereunder, to, from time to time, (i) renew, extend, accelerate or
otherwise change the time for payment of, or other terms relating to, the
Obligations or otherwise modify, amend or change the terms of any Financing
Document, (ii) accept partial payments on the Obligations, (iii) take and hold
collateral for the payment of the Obligations, or for the payment of this
Guaranty, or for the payment of any other guaranties of the Obligations or other
liabilities of Borrower, and exchange, enforce, waive and release any such
collateral, (iv) apply such collateral and direct the order or manner of sale
thereof as in their sole discretion they may determine and (v) settle, release,
compromise, collect or otherwise liquidate the Obligations and any collateral
therefor in any manner.

 

During the continuance of any Event of Default, each Lender is hereby authorized
by each Guarantor at any time or from time to time, with reasonably prompt
subsequent notice to such Guarantor (any prior or contemporaneous notice being
hereby expressly waived to the extent permitted by applicable law), to set off
and to appropriate and to apply any and all balances and other property at any
time held or owing by such Lender (or any branch or agency thereof), to or for
the credit or for the account of such Guarantor, against and on account of any
of the Obligations; except that no Lender shall exercise any such right without
the prior written consent of Administrative Agent. Each Guarantor agrees, to the
fullest extent permitted by Law, that any Lender (or any branch or agency
thereof), may exercise its right to set off with respect to the Obligations as
provided in this paragraph.

 

At any time after maturity of the Obligations, Administrative Agent and Lenders
may, in their sole discretion, without notice to any Guarantor and regardless of
the acceptance of any collateral for the payment hereof, appropriate and apply
toward payment of the Obligations (i) any indebtedness due or to become due from
Administrative Agent or any Lender to any Guarantor and (ii) any moneys, credits
or other property belonging to any Guarantor at any time held by or coming into
the possession of Administrative Agent or any Lender or any Affiliates thereof,
whether for deposit or otherwise.

 

Each Guarantor hereby assumes responsibility for keeping itself informed of the
financial condition of Borrower, and any and all endorsers and other guarantors
of all or any part of the Obligations and of all other circumstances bearing
upon the risk of nonpayment of the Obligations or any part thereof that diligent
inquiry would reveal, and each Guarantor hereby agrees that neither
Administrative Agent nor any Lender shall have any duty to advise any Guarantor
of information known to such Administrative Agent or Lender regarding such
condition or any such circumstances. Each Guarantor hereby acknowledges
familiarity with Borrower’s financial condition and that it has not relied on
any statements by Administrative Agent or any Lender in obtaining such
information.  In the event Administrative Agent or any

 

4

--------------------------------------------------------------------------------


 

Lender, in its sole discretion, undertakes at any time or from time to time to
provide any such information to any Guarantor, neither Administrative Agent nor
any Lender shall be under any obligation (i) to undertake any investigation with
respect thereto, (ii) to disclose any information which, pursuant to accepted or
reasonable commercial finance practices, Administrative Agent or such Lender
wishes to maintain confidential or (iii) to make any other or future disclosures
of such information, or any other information, to such Guarantor.

 

Each Guarantor consents and agrees that neither Administrative Agent nor any
Lender shall be under any obligation to marshal any assets in favor of any
Guarantor or against or in payment of any or all of the Obligations.  Each
Guarantor further agrees that, to the extent that Borrower makes a payment or
payments to Administrative Agent or any Lender, or Administrative Agent or any
Lender receives any proceeds of Collateral, which payment or payments or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to Borrower, its estate,
trustee, receiver or any other party, including any Guarantor, under any
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such payment or repayment, the Obligations or the part thereof which
has been paid, reduced or satisfied by such amount shall be reinstated and
continued in full force and effect as of the date such initial payment,
reduction or satisfaction occurred, and this Guaranty shall continue to be in
existence and in full force and effect, irrespective of whether any evidence of
indebtedness has been surrendered or cancelled.

 

Each Guarantor subordinates all debts, liabilities and other obligations owed to
such Guarantor by each other Credit Party (the “Subordinated Obligations”), to
the Obligations as follows:

 

1.                                      Except during the continuance of a
Default (including the commencement and continuation of any proceeding under any
bankruptcy law relating to any other Credit Party), Guarantor may receive
regularly scheduled payments from any other Credit Party on account of the
Subordinated Obligations.  After the occurrence and during the continuance of
any Default (including the commencement and continuation of any proceeding under
any bankruptcy law relating to any other Credit Party), unless Administrative
Agent otherwise agrees, such Guarantor shall not demand, accept or take any
action to collect any payment on account of any Subordinated Obligation.

 

2.                                      In any proceeding under any bankruptcy
law relating to any other Credit Party, the Administrative Agent and the Lenders
shall be entitled to receive payment in full in cash of all Obligations
(including all interest and expenses accruing after the commencement of a
proceeding under any bankruptcy law, whether or not constituting an allowed
claim in such proceeding (“Post-Petition Interest”)), before such Guarantor
receives payment of any Subordinated Obligation.

 

3.                                      After the occurrence and during the
continuance of any Default (including the commencement and continuation of any
proceeding under any bankruptcy law relating to any other Credit Party), such
Guarantor shall, if Administrative Agent so requests, collect, enforce and
receive payments on account of the Subordinated Obligations as trustee for the
Administrative Agent and Lender and deliver such payments to the Agent on
account of the Obligations (including all Post-Petition Interest),

 

5

--------------------------------------------------------------------------------


 

together with any necessary endorsements or other instruments of transfer, but
without reducing or affecting in any manner the liability of such Guarantor
under the other provisions of this Guaranty.

 

Until all Obligations have been paid in full in cash and otherwise performed in
full, and all obligations under each other Financing Document to which any
Guarantor is a party have been paid and performed in full, no Guarantor shall
have any right of subrogation, reimbursement, indemnity, exoneration,
contribution or any other claim against any Credit Party or any security in
connection with this Guaranty.  Until such time, each Guarantor waives any right
to enforce any remedy that such Guarantor may have against Borrower and any
right to participate in any collateral security.  If any amount shall be paid to
any Guarantor on account of any subrogation or other right, any such other
remedy, or any collateral security at any time when all of the Obligations and
all other expenses guaranteed pursuant hereto shall not have been paid in full,
such amount shall be held in trust for the benefit of Administrative Agent and
Lenders, shall be segregated from the other funds of such Guarantor and shall
forthwith be paid over to Administrative Agent to be held by Administrative
Agent for the benefit of Administrative Agent and Lenders as collateral security
for, or then or at any time thereafter applied in whole or in part by
Administrative Agent against, any Obligation, whether matured or unmatured, in
such order as Administrative Agent shall elect. If any Guarantor shall have paid
any Obligation and if all of the Obligations shall have been paid in full in
cash, the Agent will, at expense and reasonable request, execute and deliver to
such Guarantor (without recourse, representation or warranty), appropriate
documents necessary to evidence the transfer, without representation or
warranty, by subrogation to such Guarantor of an interest in the Obligations
resulting from such payment by such Guarantor; provided that (i) such transfer
shall be subject to the reinstatement provisions of this Guaranty, and
(ii) without the consent of Administrative Agent (which Administrative Agent may
withhold in its discretion), such Guarantor shall not have the right to be
subrogated to any claim or right against any Credit Party that has become owned
by Administrative Agent or any Lender, whose ownership has otherwise changed in
the course of enforcement of the Credit Documents, or that Administrative Agent
otherwise has released or wishes to release from its Obligations.

 

After all Obligations have been paid in full in cash and otherwise performed in
full, and all obligations under each other Financing Document to which any
Guarantor is a party have been paid and performed in full, all Guarantors that
have made payments in respect of the Obligations shall be entitled to
contribution from all other Guarantors, to the end that all such payments upon
the Obligations shall be shared among all such Guarantors in proportion to their
respective Net Worths; provided that the contribution obligations of each such
Guarantor shall be limited to the maximum amount that it can pay at such time
without rendering its contribution obligations voidable under applicable law
relating to fraudulent conveyances or fraudulent transfers. “Net Worth” means,
at any time and for any Guarantor:

 

1.                                the fair value of such Guarantor’s assets
(other than such right of contribution), minus

 

2.                                the fair value of such Guarantor’s liabilities
(other than its liabilities under its guaranty of the Obligations).

 

6

--------------------------------------------------------------------------------


 

Each Guarantor also waives all set-offs and counterclaims and all presentments,
demands for performance, notices of nonperformance, protests, notices of
protest, notices of dishonor, and notices of acceptance of this Guaranty.  Each
Guarantor further waives all notices of the existence, creation or incurring of
new or additional indebtedness, arising either from additional loans extended to
Borrower or otherwise, and also waives all notices that the principal amount, or
any portion thereof, or any interest under or on any Financing Document is due,
notices of any and all proceedings to collect from the maker, any endorser or
any other guarantor of all or any part of the Obligations, or from anyone else,
and, to the extent permitted by law, notices of exchange, sale, surrender or
other handling of any security or collateral given to Administrative Agent to
secure payment of the Obligations.

 

II.                                   MISCELLANEOUS

 

Each Guarantor hereby represents and warrants to Administrative Agent and
Lenders that (i) it is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (ii) the execution,
delivery and performance by such Guarantor of this Guaranty and the other
Financing Documents to which it is a party are within its powers, have been duly
authorized by all necessary action pursuant to its Organizational Documents,
require no further action by or in respect of, or filing with, any governmental
body, agency or official and do not violate, conflict with or cause a breach or
a default under any provision of applicable law or regulation, any of its
Organizational Documents or any agreement, judgment, injunction, order, decree
or other instrument binding upon it and (iii) this Guaranty, and each other
Financing Document to which it is a party, constitutes a valid and binding
agreement or instrument of such Guarantor, enforceable against such Guarantor in
accordance with its respective terms, except as the enforceability thereof may
be limited by bankruptcy, insolvency or other similar laws relating to the
enforcement of creditors’ rights generally and by general equitable principles.
In addition to and without limitation of the foregoing, each Guarantor hereby
confirms that it has reviewed the representations and warranties contained in
Article 3 of the Credit Agreement and the covenants contained in Articles 4 and
5 of the Credit Agreement and agrees that such representations and warranties
and covenants shall be deemed to have been made by such Guarantor (as if such
representations and warranties and covenants referred to such Guarantor), herein
and shall be fully incorporated in this Guaranty by reference thereto (provided,
that such Guarantor shall only be deemed to have made such representations and
warranties with respect to itself and its Subsidiaries).

 

Each Guarantor hereby agrees to the provisions of Section 2.13 and 11.10 of the
Credit Agreement, which are incorporated herein by reference.

 

Any payment received by Administrative Agent from any Guarantor (or from any
Lender pursuant to the preceding paragraph), shall be applied by the
Administrative Agent in accordance with the Credit Agreement.

 

The initial Guarantors hereunder shall the Persons that are signatories hereto. 
From time to time subsequent to the date hereof, additional Persons may become
parties hereto as additional Guarantors (each an “Additional Guarantor”) by
executing a Counterpart to Guaranty in the form of Exhibit A attached hereto (or
such other form as may be satisfactory to the Lead Lenders and Administrative
Agent).  Upon delivery of any such Counterpart to Guaranty to the

 

7

--------------------------------------------------------------------------------


 

Administrative Agent, notice of which is hereby waived by Guarantors, each such
Additional Guarantor shall be a Guarantor and shall be a party hereto as if such
Additional Guarantor were an original signatory hereof.  Each Guarantor
expressly agrees that its obligations arising hereunder shall not be affected or
diminished by the addition or release of any other Guarantor hereunder, or by
any election by Administrative Agent or any Lenders not to cause any Subsidiary
of the Borrower to become an Additional Guarantor hereunder.  This Guaranty
shall be fully effective as to any Guarantor that is or becomes a party hereto
regardless of whether any such Person becomes or fails to become or ceases to be
a Guarantor hereunder.

 

No delay on the part of Administrative Agent in the exercise of any right or
remedy shall operate as a waiver thereof, and no single or partial exercise by
Administrative Agent of any right or remedy shall preclude any further exercise
thereof; nor shall any modification or waiver of any of the provisions of this
Guaranty be binding upon Administrative Agent or Lenders, except as expressly
set forth in a writing duly signed and delivered on Administrative Agent’s
behalf by an authorized officer or agent of Administrative Agent. Administrative
Agent’s or any Lender’s failure at any time or times hereafter to require strict
performance by Borrower or any Guarantor of any of the provisions, warranties,
terms and conditions contained in this Guaranty shall not waive, affect or
diminish any right of Administrative Agent and Lenders at any time or times
hereafter to demand strict performance thereof and such right shall not be
deemed to have been waived by any act or knowledge of Administrative Agent or
any Lender, or its respective agents, officers or employees, unless such waiver
is contained in an instrument in writing signed by an officer or agent of
Administrative Agent, and directed to Borrower or a Guarantor, as applicable,
specifying such waiver. No failure or delay by Administrative Agent or any
Lender in exercising any right, power or privilege under this Guaranty shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  The rights and remedies herein provided shall be
cumulative and not exclusive of any rights or remedies provided by law.

 

Without limiting any other obligation of any Guarantor or remedy of
Administrative Agent or Lenders under this Guaranty, each Guarantor hereby
agrees to indemnify, pay and hold harmless Indemnitees from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, claims, costs, expenses and disbursements of any kind or nature
whatsoever (including the reasonable fees and disbursements of counsel for such
Indemnitee), in connection with any investigative, response, remedial,
administrative or judicial matter or proceeding, whether or not such Indemnitee
shall be designated a party thereto and including any such proceeding initiated
by or on behalf of a Credit Party, and the reasonable expenses of investigation
by engineers, environmental consultants and similar technical personnel and any
commission, fee or compensation claimed by any broker (other than any broker
retained by Administrative Agent or Lenders), asserting any right to payment for
the transactions contemplated hereby, which may be imposed on, incurred by or
asserted against such Indemnitee as a result of or in connection with the
transactions contemplated hereby or by the other Financing Documents and the use
or intended use of the proceeds of the Loans and Letters of Credit, except such
Guarantor shall have no obligation hereunder to an Indemnitee with respect to
any liability resulting from the gross negligence or willful misconduct of such
Indemnitee, as determined by a final non-appealable judgment of a court of
competent jurisdiction. To the extent that the undertaking set forth in the
immediately preceding sentence may be unenforceable, each Guarantor shall
contribute the maximum portion which it is

 

8

--------------------------------------------------------------------------------

 

permitted to pay and satisfy under applicable Law to the payment and
satisfaction of all such indemnified liabilities incurred by the Indemnitees or
any of them.  The obligations of each Guarantor to indemnify and pay the
Indemnitees for fees and disbursements of counsel in connection with any
litigation, dispute, suit or proceeding relating to any Financing Document and
in connection with any workout, collection, bankruptcy, insolvency and other
enforcement proceedings under any and all Financing Documents shall be limited
to such costs and expenses for counsel to Administrative Agent and for only one
counsel acting for all Lenders (other than Administrative Agent).

 

This Guaranty shall be binding upon Guarantors and their respective successors
and assigns and shall inure to the benefit of Administrative Agent and Lenders
and their respective successors and assigns, except that no Guarantor may assign
its obligations hereunder without the written consent of Administrative Agent. 
All notices, approvals, requests, demands and other communications hereunder
shall be given in accordance with the notice provision of the Credit Agreement;
provided, that such notices shall be given to each Guarantor at its address or
facsimile number set forth on Annex I hereto.

 

Any term defined herein may be used in the singular or plural.  “Include”,
“includes” and “including” shall be deemed to be followed by “without
limitation”.  Except as otherwise specified or limited herein, references to any
Person include the successors and assigns of such Person.  References “from” or
“through” any date mean, unless otherwise specified, “from and including” or
“through and including”, respectively.  Unless otherwise specified herein, the
settlement of all payments and fundings hereunder between or among the parties
hereto shall be made in lawful money of the United States and in immediately
available funds.

 

THIS GUARANTY AND ALL MATTERS RELATING HERETO (WHETHER SOUNDING IN CONTRACT LAW,
TORT LAW OR OTHERWISE), SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.  TO THE EXTENT
PERMITTED BY LAW, EACH GUARANTOR HEREBY CONSENTS TO THE JURISDICTION OF ANY
STATE OR FEDERAL COURT LOCATED WITHIN THE BOROUGH OF MANHATTAN, CITY OF NEW
YORK, STATE OF NEW YORK AND IRREVOCABLY AGREES THAT, SUBJECT TO ADMINISTRATIVE
AGENT’S ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
GUARANTY OR ANY OTHER FINANCING DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS. 
EACH GUARANTOR EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION OF THE
AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS.  TO THE EXTENT
PERMITTED BY LAW, EACH GUARANTOR HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON SUCH
GUARANTOR BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED
TO BORROWER AT THE ADDRESS SET FORTH IN THIS GUARANTY, OR AS OTHERWISE
DESIGNATED IN ACCORDANCE WITH THE NOTICE PROVISIONS OF THE CREDIT AGREEMENT AND
THAT SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN
POSTED.

 

9

--------------------------------------------------------------------------------


 

EACH GUARANTOR AND ADMINISTRATIVE AGENT HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY, TO THE OTHER FINANCING DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED THEREBY AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.  EACH GUARANTOR ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH PARTY HAS RELIED ON THE WAIVER IN ENTERING INTO THIS GUARANTY AND THE OTHER
FINANCING DOCUMENTS, AND THAT EACH PARTY WILL CONTINUE TO RELY ON THIS WAIVER IN
THEIR RELATED FUTURE DEALINGS.  EACH GUARANTOR WARRANTS AND REPRESENTS THAT IT
HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND
THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

 

This Guaranty may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.

 

Notwithstanding anything herein to the contrary, this Guaranty and the exercise
of any right or remedy hereunder are subject to the provisions of any applicable
Intercreditor Agreements, and further, to the extent any provision herein
contained shall be inconsistent with any provision contained in any
Intercreditor Agreement, the provisions of such Intercreditor Agreement shall
prevail.

 

In addition to and without limitation of any of the foregoing, this Guaranty
shall be deemed to be a Financing Document and shall otherwise be subject to all
of general terms and conditions contained in Article 11 of the Credit Agreement,
mutatis mutandi.

 

[Remainder of page intentionally left blank.]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Guaranty has been duly executed by each Guarantor as of
the date of the Credit Agreement first written above.

 

 

WARREN RESOURCES OF CALIFORNIA, INC., as a Guarantor

 

 

 

 

 

WARREN E&P, INC., as a Guarantor

 

 

 

 

 

WARREN MARCELLUS LLC, as a Guarantor

 

 

 

 

 

By:

/s/ Stewart P. Skelly

 

Name:

Stewart P. Skelly

 

Title:

Vice President and Treasurer

 

[Signature Page to Guaranty]

 

--------------------------------------------------------------------------------


 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Joshua G. James

 

Name:

Joshua G. James

 

Title:

Vice President

 

[Signature Page to Guaranty]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

COUNTERPART TO GUARANTY

 

The Counterpart to Guaranty is dated as of          , 20     and is made by
(“Additional Guarantor”) in favor of Wilmington Trust, as Administrative Agent. 
All capitalized terms not defined herein shall have the meaning ascribed to them
in the Guaranty hereinafter referenced or in the Credit Agreement hereinafter
referenced.

 

Recitals

 

WHEREAS, Warren Resources, Inc. (the “Borrower”), the financial institutions or
other entities from time to time party thereto (the “Lenders”) and Wilmington
Trust, National Association, as administrative agent (in such capacity, together
with its successors in such capacity, the “Administrative Agent”) have entered
in to that certain Credit Agreement dated as of May 22, 2015 (as amended,
restated, amended and restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, the Borrower and certain
Subsidiaries of the Borrower (each a “Guarantor,” and, collectively, the
“Guarantors”) entered into that certain Guaranty (as amended, restated,
extended, refinanced ,replaced, supplemented or otherwise modified in writing
from time to time, the “Guaranty”);

 

WHEREAS, the Credit Agreement requires Additional Guarantor to become a party to
the Guaranty; and

 

WHEREAS, Additional Guarantor is executing and delivering this Counterpart to
Guaranty in order to become a party to the Guaranty;

 

NOW THEREFORE IT IS AGREED:

 

By executing and delivering this Counterpart to Guaranty, Additional Guarantor
hereby becomes a party to the Guaranty as a Guarantor thereunder with the same
force and effect as if originally named therein as a Guarantor and, without
limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Guarantor thereunder.  Additional Guarantor
hereby represents and warrants that each of the representations and warranties
in the Credit Agreement applicable to Additional Guarantor, is true and correct
with respect to Additional Guarantor in all material respects on and as of the
date hereof (after giving effect to this Counterpart to Guaranty).

 

This Counterpart to Guaranty may be executed in any number of separate
counterparts, each of which, when so executed, shall be deemed an original, and
all of said counterparts taken together shall be deemed to constitute but one
and the same instrument.  Delivery of an executed signature page by facsimile or
other electronic transmission (e.g. “pdf” or “tif” format) shall be effective as
delivery of a manually executed counterpart hereof.

 

This Counterpart to Guaranty shall be governed by, and construed in accordance
with, the laws of the State of New York and applicable federal law.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned Additional Guarantor has caused this
Counterpart to Guaranty to be duly executed and delivered by its officer
thereunto duly authorized as of the date first set forth above.

 

 

[NAME OF ADDITIONAL GUARANTOR], as Additional Guarantor

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

ANNEX I

 

Addresses

 

Warren Resources of California, Inc.

301 East Ocean Avenue, Suite 1010

Long Beach, CA 90802

 

Warren E&P, Inc.

123 West 1st Street

Casper, WY 82601

 

Warren Marcellus LLC

489 Fifth Avenue

New York, NY 10017

 

--------------------------------------------------------------------------------
